DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of group II, claims 9-20 in the reply filed on October 17, 2022 is acknowledged.
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 17, 2022.

Claim Rejections - 35 USC § 103
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

4.	Claims 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chandler et al. (US 2015/0019030 A1) (hereinafter “Chandler”) in view of Almero (US 2004/0050951).
	Regarding claim 9,  Chandler discloses a method of managing scent in an environment, comprising: disposing at least one scent diffusion device (104) within an environment, wherein the at least one scent diffusion device (104) comprises a communications facility (network 106) that enables transmitting signals to and receiving signals from a remote computer (central controller 102) (see para [0023]-[0024]); receiving at least one target value of a scent parameter for the environment at the remote computer (see para [0039]); and controlling, via the remote computer (102), diffusion of a liquid from a source of the liquid in fluid communication with the at least one scent diffusion device to achieve the target value of the scent parameter, wherein controlling a diffusion rate of the liquid includes altering at least one of a voltage and a duty cycle applied to at least one component of the diffusion device (see para [0039]-[0044]); wherein the scent diffusion device (104) further includes a scent cartridge (para [0026]).  Chandler teaches the use of pumps as a scent delivery technology (para [0096] but does not appear to disclose controlling the diffusion rate by altering the voltage applied across a pump as claimed.  
Almero teaches a device for diffusion fluid including a scent from a reservoir into an atmosphere (abstract; para [0001]). Almero teaches controlling the diffusion rate by varying the voltage of power given to an air pump (18) in order to control the diffusion amount and rate (para [0053], [0056], [0057]; varying the air flow changes the eduction and diffusion of the scent fluid in the reservoir). A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used a scent emitter as taught by Almero motivated by an expectation of successfully providing a scent and controlling diffusion of the scent fluid into the atmosphere. 
Therefore, a person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to modify the process of Chandler and vary voltage of power to the pump  of Chandler in order to control the diffusion amount and rate of the scent fluid as taught by Almero.  The combination results in the voltage of the pump in Chandler being remotely controlled to adjust the diffusion rate of the scent into the environment.     
	Regarding claims 10-11, Chandler discloses that the controller is configured to vary the duty cycle that are associated with different scent delivery units (see para [0004] and [0005]).  The controller generates command data based on a scenting schedule that indicates a desired activation time for more than one scent delivery unit (see para [0004]).  
	Regarding claims 12-14, Chandler discloses that the scent delivery units may be configured to deliver scent at a variable scent level by varying one or more of fan speed, nozzle pressure, and compressor power of each scent delivery unit (see para [0005]).   Thus implying that the scent delivery units have a fan, nozzle, or compressor.  
Regarding claim 15, Chandler teaches a scent delivery system and teaches using a scent level bias adjustment to temporarily increase or decrease the emitted scent from the set scent level based on dynamic conditions without changing the base set point. This allows the scent emitted to be optimal for the current environment. The scent level bias can be based on the scent being emitted (para [0010]-[0014]). 
Regarding claims 16-17, Chandler discloses that the scent delivery device may include a pump for forced convection delivery of a scent (see para [0096]).   However, Chandler does not specify varying the voltage to the pump.   
Almero teaches a device for diffusion fluid including a scent from a reservoir into an atmosphere (abstract; para [0001]). Almero teaches controlling the diffusion rate by varying the voltage of power given to an air pump (18) in order to control the diffusion amount and rate (para [0053], [0056], [0057]; varying the air flow changes the eduction and diffusion of the scent fluid in the reservoir). A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used a scent emitter as taught by Almero motivated by an expectation of successfully providing a scent and controlling diffusion of the scent fluid into the atmosphere. 
Therefore, a person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to vary voltage of power to the pump  of Chandler in order to control the diffusion amount and rate of the scent fluid as taught by Almero.  The combination results in wherein the component is a pump and the operational parameter is a voltage supplied to the pump.   
Furthermore, the combination results in a system that provides the ability to vary the voltage based upon the size of the room in order to optimize the scent diffusion.
Regarding claim 18, Almero discloses that the varying of the voltage is a result effective variable that determines the air supplied by the pump to the scent diffusion means (para [0001] and [0053]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to optimize the voltage of the combination of Chandler and Almero to increase the pump voltage to an amount required to offset a vacuum force generated at the source as the liquid empties since Almero recognizes that the pump voltage is a result effective variable that effects the diffusion of a scent.   

5.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chandler et al. (US 2015/0019030 A1) (hereinafter “Chandler”) in view of Almero and Li (US 9,517,286 B1).   
	Regarding claim 19,  Chandler discloses a method of managing scent in an environment, comprising: disposing at least one scent diffusion device (104) within an environment, wherein the at least one scent diffusion device (104) comprises a communications facility (network 106) that enables transmitting signals to and receiving signals from a remote computer (central controller 102) (see apra [0023]-[0024]); receiving at least one target value of a scent parameter for the environment at the remote computer (see para [0039]); and controlling, via the remote computer (102), diffusion of a liquid from a source of the liquid in fluid communication with the at least one scent diffusion device to achieve the target value of the scent parameter, wherein controlling a diffusion rate of the liquid includes altering at least one of a voltage and a duty cycle applied to at least one component of the diffusion device (see para [0039]-[0044]). Chandler further discloses that the scent delivery device may include a pump for forced convection delivery of a scent (see para [0096]); wherein the scent diffusion device (104) further includes a scent cartridge (para [0026]).   However, Chandler does not appear to disclose controlling the diffusion rate by altering the voltage applied across a pump as claimed.  
Almero teaches a device for diffusion fluid including a scent from a reservoir into an atmosphere (abstract; para [0001]). Almero teaches controlling the diffusion rate by varying the voltage of power given to an air pump (18) in order to control the diffusion amount and rate (para [0053], [0056], [0057]; varying the air flow changes the eduction and diffusion of the scent fluid in the reservoir). A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used a scent emitter as taught by Almero motivated by an expectation of successfully providing a scent and controlling diffusion of the scent fluid into the atmosphere. 
Therefore, a person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to modify the process of Chandler and vary voltage of power to the pump  of Chandler in order to control the diffusion amount and rate of the scent fluid as taught by Almero.  The combination results in the voltage of the pump in Chandler being remotely controlled to adjust the diffusion rate of the scent into the environment.     
Chandler further does not teach wherein controlling a diffusion rate of the liquid includes modifying a performance of a pump of the diffusion device through at least one of pulse width modulation (PWM) and pulse amplitude modulation (PAM).
	Li discloses a fragrance emitting device that includes a pump for emitting a fragrance oils, wherein the pump is controlled using pulse width modulation in order provide the fragrance oils in the correct quantity (see column 12).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the process of Chandler and utilize pulse width modulation to control the diffusion rate of the fragrance via the pump as taught by Li in order to more accurately control the dissemination of the fragrance and achieve the desired programmed fragrance level in the room. 

6.	Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chandler in view of Chan et al. (US 9,691,214 B2) (hereafter “Chan”).
Chandler discloses a method of managing scent in an environment, comprising: disposing a plurality of scent diffusion devices (104) within an environment, wherein the at least one scent diffusion device (104) comprises a communications facility (network 106) that enables transmitting signals to and receiving signals from a local area network control device (central controller 102) (see para [0023]-[0024]); networking the local area network control device (106) to each of the plurality of scent diffusion devices (104), wherein the local area network control device (network 106) receives communications from and distributes control instructions to the plurality of scent diffusion devices (104) (see fig. 1); receiving at least one scent parameter for scenting an environment at the local area network control device (106) (see para [0034]-[0044]).  
However, Chandler does not appear to disclose the steps of disposing at least one sensor within the environment that transmits sensor data to the local area network control device; and controlling, via the local area network control device, the diffusion of a liquid, from a scent cartridge of the scent diffusion device to achieve the scent parameter, and wherein controlling includes setting or adjusting an operation parameter of one or more of the scent diffusion devices in response to the sensor data.
Chan discloses an environmentally adaptive olfactory generation system.  The olfactory system dispenses a scent into the environment, wherein the system is adaptive to environmental factors sensed by an environmental sensor and an olfactory stimulant sensor (see col. 1, line 29 to col 2, line 5).    This system permits the computer to adjust the scent released into the environment based on the sensed conditions such as humidity, air flow, location, amount of scent already present (see col. 4, line 63 to col. 5, line 22).  Using the sensor data permits the computer system to optimize the concentration of the emitted scent to the desired concentration (see col. 2, lines 24-40).     
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the process of Chandler to include disposing a sensor within the environment, wherein the sensor transmits data to the network, and further controlling the emission of the scent in response to the sensor data as taught by Chan, in order to ensure that a desired scent concentration is maintained in the environment.  

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 9-13, 15, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11 of copending Application No. 15/382,150 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1-9 and 11 in application 15/382,150 disclose the limitations of claims 9-13, 15, and 19 of the present application.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

10.	Claims 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,814,028. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1-12 of USPN 10,814,028 fully disclose the limitations of claims 9-20 of the present application.   


Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	

/SEAN E CONLEY/Primary Examiner, Art Unit 1799